 

Exhibit 10.22

Compound License Agreement for APG1197

This Compound License Agreement (the “Agreement”) effective as of the 2nd day of
January, 2019, (the “Effective Date”) is made by and between Ascentage Pharma
Group Corp. Ltd., a Hong Kong corporation and its affiliates (collectively,
“Ascentage”), with a business address at 11/F, AXA CENTRE, Gloucester Road,
Wanchai, Hong Kong, and Unity Biotechnology, Inc., a Delaware corporation
(“Unity”), with a business address at 3280 Bayshore Blvd, Suite 100, Brisbane,
California 94005. Each of Ascentage and Unity shall be a “Party,” and both the
“Parties.”

BACKGROUND

A.Unity and Ascentage entered into (i) that certain Compound Library and Option
Agreement dated February 2, 2016, which was amended by that First Amendment
dated March 28, 2018 (as amended the “Library Agreement”), pursuant to which
Unity has certain rights to acquire a license under the Licensed Intellectual
Property to commercialize specified compounds, and (ii) that certain license
agreement dated February 2, 2016, which was amended by that First Amendment
dated March 28, 2018 (as amended “APG-1252 License Agreement”), pursuant to
which Unity obtained a license to commercialize that certain BCL-2/BCL-xL
inhibitor known as “APG-1252” (“APG-1252”, as further defined in the APG-1252
License Agreement) for treatment of age-related conditions; and

B.Unity has exercised its rights under the Library Agreement to acquire from
Ascentage such a license under the Licensed Intellectual Property for the
Licensed Compound, all as set forth below on the terms and conditions herein.

NOW, THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:

Article 1
DEFINITIONS

1.1The following terms have the meanings set forth in the Library Agreement:

Active Compound

Affiliate

Back-up Compounds

Compounds

Development Candidates

Greater China

IND

Oncology Indications

Patents

Stock Agreement

Third Party

 

--------------------------------------------------------------------------------

 

1.2“Ascentage Intellectual Property” means all Patents and Technology owned or
Controlled by Ascentage or its Affiliates during the Term.

1.3“Ascentage Manufacturing Improvements” means any existing and future
improvements to Ascentage Manufacturing IP developed by or for Ascentage during
the Term (including Patents covering such improvements).

1.4“Ascentage Manufacturing IP” means (a) Technology that is under the Control
of Ascentage or its Affiliates as of the Effective Date Covering the manufacture
of APG-1197 and/or the Back-up Compound or intermediates thereof, that is
necessary and/or reasonably useful for the manufacture of the Licensed Compound
or the Back-up Compound, and (b) Technology Covering any inventions described in
clause (a).

1.5“Fair Market Value” means with respect to a share of Unity common stock (i)
the average price that Unity common stock is publicly trading at for [***]
([***]) days prior to the date in question, determined by the reported closing
price of a share of Common Stock on the NASDAQ National Market System, or (ii)
if the common stock is not publicly traded, the value of such stock as
determined in good faith by Unity’s board of directors in reliance upon Unity’s
most recent IRC Section 409A independent valuation of Unity’s common stock that
it used for the purposes of granting stock options to its employees.

1.6“Control” and its correlative terms, “Controlled” or “Controls” means, with
respect to any Patent or item of Technology, that a Party or one of its
Affiliates owns or possesses rights to such Patent or item of Technology
sufficient to grant the access, license or sublicense contemplated in this
Agreement without violating the terms of any agreement or other arrangement with
any Third Party.

1.7“Cover” and its correlative terms, “Covers”, “Covered” or “Covering” means
(a) with respect to an issued patent, that, in the absence of a license, the
use, offer for sale, sale, importation or manufacture of the product in question
would infringe one or more claims of such patent or (b) with respect to a
pending patent application, that, in the absence of a license, the use, offer
for sale, sale, importation or manufacture of the product in question would
infringe one or more claims of such patent application, should such claims issue
as published.

1.8“Designation Letter” means the Development Candidate designation letter from
Unity to Ascentage [***], a copy of which is attached hereto as Schedule 1.8.

1.9“Enabling IP” means Patents and/or Technology of a Third Party that Covers or
relates to a Licensed Product and is necessary or useful for the research,
development, manufacture, use, sale or import of Licensed Products, including
Patents directed to the composition and manufacture of Licensed Compound, but
excluding Patents related to formulation and therapeutic methods.

1.10“EMA” means the European Medicines Agency and any successor agency.

1.11“Existing Agreements” means (a) that certain Exclusive License Agreement
between Unity and the Mayo Foundation for Medical Education and Research
originally entered into by the parties effective June 28th, 2013; (b) that
certain Exclusive License Agreement

2

 

--------------------------------------------------------------------------------

 

between Unity and the Buck Institute for Research on Aging originally entered
into by the parties effective February 3rd, 2014, as amended; and (c) that
certain Exclusive License Agreement between Unity and the Board of Trustees of
the University of Arkansas originally entered into by the parties effective
April 28th, 2015.

1.12“FDA” means the United States Food and Drug Administration and any successor
agency.

1.13“Field” means the prophylaxis and treatment of, and palliation of symptoms
associated with, indications other than Oncology Indications.

1.14“Generic Product” means a product which (a) contains as its active
pharmaceutical ingredient a compound that is (or is substantially the same as)
the Licensed Compound, and (b) has been placed on the market pursuant to a
validly granted marketing authorization.

1.15“Licensed Compound” means (a) the Development Candidate that was designated
in the Designation Letter, [***], or (b) if the Back-up Compound that was
designated in the Designation Letter is substituted under Section 3.3 below, a
Substitute Licensed Compound [***].   

1.16“Licensed Intellectual Property” means the Licensed Patents and Licensed
Technology.

1.17“Licensed Patents” means (i) the Patents set forth on Schedule 1.15 hereto,
and (ii) any additional Patents owned or Controlled by Ascentage or its
Affiliates during the Term, in each case to the extent Covering the development,
manufacture, use, sale, offering for sale, import, export or distribution of the
Licensed Compound or a Licensed Product.

1.18“Licensed Product” means a pharmaceutical product containing the Licensed
Compound (either alone or with other active pharmaceutical ingredients), in all
forms, presentations, formulation and dosage forms.  Unity acknowledges and
agrees that in the event Unity [***].

1.19“Licensed Product-Specific Patents” means those Licensed Patents that [***]
the Licensed Compound and/or Licensed Product and [***].

1.20“Licensed Technology” means Technology owned or Controlled by Ascentage or
its Affiliates during the Term, in each case to the extent such Technology is
necessary or reasonably useful for the development, manufacture or
commercialization of the Licensed Compound or a Licensed Product.

1.21“Manufacturing Process Improvement” means (a) the Unity Manufacturing
Improvements and (b) Ascentage Manufacturing Improvements.

3

 

--------------------------------------------------------------------------------

 

1.22“Marketing Approval Application” or “MAA” means a New Drug Application (or
its equivalent), as defined in the U.S. Food, Drug and Cosmetic Act and the
regulations promulgated thereunder, or any corresponding or similar application,
registration or certification in any country.

1.23“Net Sales” means the gross amount invoiced to non-Affiliate Third Parties
on sales of Licensed Products by Unity or its Affiliates or Third Party
Sublicensees, less the actual amounts incurred, allowed, or paid for the
following items (if not previously deducted from the amount invoiced and
provided that such deductions are calculated in accordance with generally
accepted accounting principles of the United States of America (“GAAP”) on a
consistent basis): (a) trade, cash, and quantity discounts; (b) amounts for
claims, allowances or credits for returns, rejections or recalls; (c) freight,
shipping and insurance charges allocable to such Licensed Products; (d) sales
taxes, duties and other governmental charges (including value added tax) on
particular sales, but excluding what is commonly known as income taxes;
(e) government mandated rebates; (f) contracted rebates; and (g) a provision for
uncollectible accounts; in each case as determined from books and records of the
selling party maintained in accordance with GAAP, as consistently applied by
such selling party. In the event that Unity grants a sublicense to a Third Party
Sublicensee hereunder, and receives payments based upon such Third Party
Sublicensee’s sales of Licensed Product, Unity may, with Ascentage’s consent,
which consent shall not be unreasonably withheld or delayed, substitute the
definition of “Net Sales,” used by such Third Party Sublicensee to calculate its
payments to Unity in place of the foregoing definition of “Net Sales” for
purposes of calculating royalties payable to Ascentage on such Third Party
Sublicensee’s sales.

1.24“Phase I Clinical Trial” means a human clinical trial, the principal purpose
of which is preliminary determination of safety of a drug in healthy individuals
or patients, that would satisfy the requirements of 21 C.F.R. §312.21(a).

1.25“Phase II Clinical Trial” means a clinical trial of a drug conducted on a
limited number of patients for the purpose of preliminary evaluation of clinical
efficacy and safety of such drug, and/or to obtain an indication of the dosage
regimen required, in each case that would satisfy the requirements of 21 C.F.R.
312.21(b).

1.26“Phase III Clinical Trial” means a pivotal human clinical trial intended to
gather additional information regarding the safety and efficacy of the drug in
patients with the disease being studied, which clinical study is designed to be
of a size and statistical power sufficient to support the filing of an MAA and
that would satisfy the requirements of 21 C.F.R. 312.21(c).

1.27“Prodrug” means a derivative of an Active Compound, which is transformed to
release the Active Compound, which transformation can include, but is not
limited to, [***].

1.28“Technology” means all inventions, discoveries, improvements, trade secrets
and proprietary methods and materials, whether or not patentable, directly
relating to one or more structurally related Compounds, in each case that is
Controlled by Ascentage or its Affiliates during the Term of this Agreement and
is necessary and/or reasonably useful to Unity in exercising its rights or
performing its obligations under this Agreement, including (a)

4

 

--------------------------------------------------------------------------------

 

methods of production or use of, Compounds and (b) data, formulations and
techniques arising from the synthesis or characterization of Compounds.

1.29“Territory” means the entire world excluding Greater China.

1.30“Third Party Sublicensee” means any Third Party to which Unity sublicenses
the right to manufacture and/or commercialize any Licensed Product. For the
avoidance of doubt, “Third Party Sublicensee” shall not include Third Party
distributors, service providers, vendors and suppliers that do not have the
right to manufacture, market or promote Licensed Product.

1.31“UM License Agreement” means that certain license agreement entered into by
Ascentage and the Regents of the University of Michigan (“UM”) effective as of
December 1, 2010, as amended by all amendments to such license agreement
existing as of the Effective Date.

1.32“Unity Manufacturing Improvements” means existing and future (a)
improvements to the Ascentage Manufacturing IP that are developed by of for
Unity during the Term, and (b) Patents Covering any inventions described in
clause (a).  

1.33“Valid Claim” means a claim contained in an issued Patent within the
Licensed Patents in any country that (a) has not expired; (b) has not been
disclaimed; (c) has not been cancelled or superseded, or if cancelled or
superseded, has been reinstated; and (d) has not been revoked, held invalid, or
otherwise declared unenforceable or not allowable by a tribunal or patent
authority of competent jurisdiction over such claim in such country from which
no further appeal has or may be taken.

5

 

--------------------------------------------------------------------------------

 

1.34The following terms have the meanings set forth in the referenced provisions
of this Agreement:

 

Agreement

 

Recitals

APG-1252

 

Recitals

APG-1252 License Agreement

 

Recitals

Ascentage

 

Recitals

Ascentage Indemnitees

 

Section 11.1

Bankruptcy Code

 

Section 15.14

China JVCO

 

Section 9.1

Competitive Product

 

Section 8.2.1(a)

Confidential Information

 

Section 10.1

Effective Date

 

Recitals

Enforcement Action

 

Section 8.2.1(a)

Enforcing Party

 

Section 8.4

Indemnitee

 

Section 11.3

Inventing Party

 

Section 4.2

JCS

 

Section 5.1

Joint Steering Committee

 

Section 5.1

Liabilities

 

Section 11.1

Library Agreement

 

Recitals

Non-Inventing Party

 

Section 4.2

Party/Parties

 

Recitals

Substitute Licensed Compound

 

Section 3.3.1

Substitution Notice

 

Section 3.3.2

Term

 

Section 13.1

Third Party Intellectual Property

 

Section 2.3

Unity

 

Recitals

Unity Indemnitees

 

Section 11.2

 

Article 2
LICENSES

2.1Licenses.

2.1.1Development Licenses.

(a)Subject to the terms and conditions of this Agreement, Ascentage hereby
grants to Unity a royalty-free, exclusive license in the Field and the
Territory, with the right to grant sublicenses as provided in Section 2.2, under
the Licensed Intellectual Property to research, develop and seek and obtain
marketing approval for the Licensed Compound and Licensed Products in the Field
and Territory, and to have any of the foregoing performed on its behalf by a
Third Party.

(b)For the avoidance of doubt, until such time as Unity elects to discontinue
development of the Licensed Compound and designate the Back-up Compound as a
Substitute Licensed Compound as provided in Section 3.3 herein, the Parties
agree that Unity

6

 

--------------------------------------------------------------------------------

 

will be permitted to continue to conduct activities with respect to the Back-up
Compound as an Active Compound under the terms and conditions set forth in the
Library Agreement.

(c)Additionally, and notwithstanding Section 3.1 of the Library Agreement,
Ascentage further agrees that Unity will be permitted to pursue formal
preclinical development of the Back-Up Compound, including by initiating GLP
toxicity studies until the earlier of such time as (i) Unity designates the
Back-Up Compound as a Substitute Licensed Compound in accordance with Section
3.3. herein, (ii) Unity declares the Back-Up Compound to be a separate
Development Candidate, in which case the Parties shall complete and execute a
separate form of Compound License Agreement in accordance with Section 3.3 of
the Library Agreement, or (iii) the Back-Up Compound is released pursuant to
Section 3.5.3 of the Library Agreement.  

2.1.2Manufacturing Licenses. Subject to the terms and conditions of this
Agreement:

(a)Ascentage hereby grants to Unity a royalty-free, non-exclusive license in the
Field and the Territory, with the right to grant sublicenses as provided in
Section 2.2, under the Ascentage Intellectual Property, including all Ascentage
Manufacturing Improvements, to manufacture or have manufactured the Licensed
Compound or the Back-up Compound and Licensed Product for research, development,
and commercialization purposes.

(b)Unity hereby grants to Ascentage a worldwide, royalty-free, non-exclusive
license, with the right to grant sublicenses as provided in Section 2.2, under
the Unity Manufacturing Improvements to manufacture or have manufactured
BCL-2/BCL-xL inhibitor compounds outside the Field for research, development,
and commercialization purposes.  Such license shall be subject to the terms and
conditions of the Library Agreement, including without limitation, the
exclusivity provisions and restrictions on compound development set forth in
Article 4 therein.

2.1.3Commercialization Licenses. Subject to the terms and conditions of this
Agreement, Ascentage hereby grants to Unity a royalty-bearing, exclusive license
in the Field and the Territory, with the right to grant sublicenses as provided
in Section 2.2, under the Licensed Intellectual Property: (a) to use the
Licensed Compound to make or have made the Licensed Products; (b) to make or
have made Licensed Products and all components thereof (including without
limitation, Licensed Compound); and (c) to use, offer for sale, sell, import,
export, market, promote and distribute Licensed Compound and Licensed Products;
in each case, solely for use in the Field and Territory, and to have any of the
foregoing performed on its behalf by a Third Party. For clarity, it is
understood and agreed that Unity’s right under subsection (b) above to make or
have made Licensed Products and all components thereof may only be exercised as
(i) contemplated by Article 9, and (ii) permitted under Section 2.1.2(a).

2.2Sublicenses. Either Party may grant and authorize sublicenses (through
multiple tiers of sublicensees) within the scope of the licenses granted to it
pursuant to this Agreement subject to the following: (a) the sublicensing Party
shall not be relieved of its obligations pursuant to this Agreement as a result
of such sublicense and shall remain fully responsible and liable for any action
or omission of such sublicensee which would constitute a breach of this

7

 

--------------------------------------------------------------------------------

 

Agreement if committed by the sublicensing Party as if the sublicensing Party
had committed such action or inaction itself, (b) the sublicensee shall
expressly agree in writing to be bound by and be subject to the terms and
conditions of this Agreement in the same manner and to the same extent as the
sublicensing Party, (c) the sublicensing Party shall, at its own expense,
investigate each report and indication of breach of any of its sublicense
agreements, and the sublicensing Party shall promptly report to non-sublicensing
Party any breach learned of or discovered by sublicensing Party, (d) the
sublicensing Party shall diligently enforce the terms and conditions of each
sublicense agreement, including without limitation, by (i) pursuing all
appropriate judicial and administrative action and relief in the event of any
breach of its sublicense agreement and (ii) upon the non-sublicensing Party’s
request, terminating the sublicense agreement upon a breach thereof, (e) with
the prior written consent of the non-sublicensing Party, not to be unreasonably
withheld.  For clarity, Unity shall remain responsible for all activities,
including milestone and other payments due to Ascentage under this Agreement, by
or relating to Unity’s sublicensees.

2.3Third Party Intellectual Property. If after the Effective Date, Ascentage
acquires or licenses from a Third Party subject matter that would fall within
the Licensed Intellectual Property (“Third Party Intellectual Property”) that is
subject to any payment obligation to the Third Party, then Ascentage shall so
notify Unity and Unity shall inform Ascentage if it wishes such subject matter
to be included within the Licensed Intellectual Property. If Unity notifies
Ascentage that it does wish such subject matter to be so included, the rights
granted to Unity hereunder with respect to such Third Party Intellectual
Property shall be subject to Unity promptly reimbursing Ascentage for [***] and
Unity shall reimburse Ascentage for [***]. Upon request by Unity, Ascentage
shall disclose to Unity a written description of such payment obligations.
Notwithstanding the foregoing, Unity shall have the right to treat amounts paid
to Ascentage as reimbursements for payments for Enabling IP for purposes of
Section 6.5.

2.4No Implied Licenses. Nothing herein shall be construed as granting Unity, by
implication, estoppel or otherwise, any license or other right (a) to any
intellectual property of Ascentage other than the Licensed Intellectual
Property, (b) to commercialize Licensed Products outside of the Field and
Territory, (c) not relating to the Licensed Compound and Licensed Products or
(d) any right or license other than those expressly granted herein.

2.5Exclusivity with Respect to Licensed Compound. Ascentage hereby covenants
that except as expressly permitted under any future agreement that the Parties
may enter into pursuant to Article 9 below pertaining to the China JVCO,
Ascentage shall not: (a) research, develop, use or commercialize, and shall not
authorize any Affiliate or other Third Party to research, develop, use or
commercialize, the Licensed Compound or any Licensed Product in the Field in the
Territory, or (b) manufacture, or authorize any Third Party to manufacture, the
Licensed Compound or any Licensed Product in the Field in the Territory.

2.6[***]. The Parties agree that within [***] of the Effective Date of this
Agreement the Joint Steering Committee shall determine whether it is necessary
put in place a procedure pursuant to which [***] shall [***] that [***] to
[***].

8

 

--------------------------------------------------------------------------------

 

Article 3
DUE DILIGENCE

3.1General. Unity shall use commercially reasonable efforts to develop and
obtain marketing approval for at least one Licensed Product hereunder, and
thereafter shall use commercially reasonable efforts to launch and commercialize
each such Licensed Product and to fulfill the market demand therefor.

3.2Diligence Milestones. Without limiting its general diligence obligations
under Section 3.1 above, Unity agrees that it shall achieve the following
diligence milestones with respect to the Licensed Compound by the deadlines
specified below:

Milestone

Time Period

1.[***]

Within [***] ([***]) [***] of the Effective Date

2.[***]

Within [***] ([***]) [***] of the Effective Date

3.[***]

Within [***] ([***]) [***] of (i) the Effective Date, in the case of the
Licensed Compound, or (ii) the date of the Substitution Notice, in the event
Unity designates the Back-Up Compound as a Substitute Licensed Compound

4.[***]

Within [***] ([***]) [***] of (i) the Effective Date, in the case of the
Licensed Compound, or (ii) the date of the Substitution Notice, in the event
Unity designates the Back-Up Compound

 

If Unity is unable to meet [***], as applicable, by the specified deadline,
Unity shall nonetheless be deemed to be in compliance with its diligence
obligations hereunder so long as it [***].  

3.3Substitution of Licensed Compound.

3.3.1General. If Unity elects to discontinue development of a Licensed Compound
for [***] reasons, then Unity shall have a right to replace such abandoned
Licensed Compound with the Back-up Compound designated in the Designation
Letter, together with all salts, hydrates and polymorphic forms of such Back-Up
Compound. Following such replacement pursuant to this Section 3.3, the Back-up
Compound shall be considered a “Substitute Licensed Compound”.

3.3.2Designation. In the event that Unity wishes to exercise its right under
this Article 3 to select a Substitute Licensed Compound, Unity will provide
Ascentage with written notice specifying the Licensed Compound for which
development is being discontinued and the Back-up Compound that it wishes to
replace it with (“Substitution Notice”).

9

 

--------------------------------------------------------------------------------

 

3.3.3Following designation of a Substitute Licensed Compound, the Parties shall
promptly update Schedule 1.13 to reflect the substitution of the Substitute
Licensed Compound for the current Licensed Compound. Upon any such substitution,
all references to the “Licensed Compound” in this Agreement shall thereafter be
deemed to refer to such Substitute Licensed Compound, and the compound for which
such Substitute Licensed Compound was substituted shall cease to be considered a
Licensed Compound.

Article 4

TECH TRANSFER; MANUFACTURING PROCESS IMPROVEMENTS

4.1Technology Transfer of Ascentage Manufacturing IP.  Subject to the terms and
conditions of this Agreement, following the Effective Date (or if applicable,
the date Unity elects to substitute the Back-up Compound as a Substitute
Licensed Compound) and upon Unity’s written request, Ascentage shall conduct or
cause to be conducted a customary technology transfer of the then-most current
version of the Ascentage Manufacturing IP in a format, scope and manner
reasonably deemed by Unity to be sufficient to enable Unity to manufacture the
Licensed Compound and Licensed Products (including if applicable, a Substitute
Licensed Compound).  All written portions of the technology transfer package
shall be provided in the English language.

4.2Disclosure of Manufacturing Process Improvements. Each Party (the “Inventing
Party”) shall disclose to the other Party (the “Non-Inventing Party”) all
Manufacturing Process Improvements conceived, discovered, or generated by such
Inventing Party which the Inventing Party intends to implement in its own
manufacturing processes, including any invention disclosures, or other similar
documents submitted to it by its employees, agents or independent contractors
describing such inventions as well as any Compound-Related Patents covering such
inventions, and shall promptly respond to reasonable requests from the
Non-Inventing Party for additional information relating to such
inventions.  Such disclosures shall be made through the Joint Steering Committee
as provided in Section 5.1 herein.

4.3Technology Transfer of Manufacturing Process Improvements.  Upon the written
request of the Non-Inventing Party, the Inventing Party shall conduct or cause
to be conducted a customary technology transfer of the Manufacturing Process
Improvement in a format, scope and manner reasonably deemed by the Non-Inventing
Party to be sufficient to enable the Non-Inventing Party to exercise its rights
under Section 2.1.2.  All written portions of any technology transfer package
shall be provided in the English language.

4.4Technology Transfer Fees.  All costs other than document transfer for the
technology transfers described in Sections 4.1 and 4.3 above shall be borne by
the Non-Inventing Party.

4.5Process Improvement Records. During the term of this Agreement and for the
period of time, if any, thereafter required by applicable law or regulations,
the Parties shall maintain records of any use by Third Parties of any
Manufacturing Process Improvements owned or Controlled by the other Party. Each
sublicensing Party agrees to either: (a) require each of its Third Party
Sublicensees to maintain similar records and to open such records for inspection
by an independent Third Party, reasonably satisfactory to such non-sublicensing
Party for the

10

 

--------------------------------------------------------------------------------

 

purpose of auditing use of Manufacturing Process Improvements hereunder, or
(b) obtain such audits rights from the Third Party Sublicensee for the
non-sublicensing Party and exercise such audit rights on behalf of the
non-sublicensing Party, at such non-sublicensing Party’s request and cost and
disclose the results thereof to the sublicensing Party.

Article 5

JOINT STEERING COMMITTEE

5.1Joint Steering Committee.  Ascentage and Unity will establish a committee
(the “Joint Steering Committee” or “JSC”) to coordinate the Parties activities
under this Agreement.  The responsibilities of the Joint Research Committee
shall consist of:

5.1.1Facilitating the exchange of information and materials hereunder,
including, without limitation, by managing (i) the initial technology transfer
of the Ascentage Manufacturing IP under Section 4.1 above, (ii) the disclosure
of Manufacturing Process Improvements under Section 4.2 above, and (iii) any
subsequent technology transfers under Section 4.3 above;

5.1.2Determining whether it is necessary to implement a procedure for [***] as
set forth in Section 2.6 above and, if it deemed necessary, then managing the
implementation of such procedure;

5.1.3Monitoring and reporting on Unity’s due diligence obligations under Article
3 above;

5.1.4Reviewing and discussing issues that may arise regarding the designation or
release of the Back-Up Compound;

5.1.5Managing the initial, informal mediation of any dispute that arises under
this Agreement; and

5.1.6Assuming such other responsibilities as both parties may mutually agree to
delegate to the JSC.

5.2Membership.  The JSC shall include two (2) employees to serve as members of
each of Ascentage and Unity, with each Party’s members selected by that
Party.  Ascentage and Unity may each replace its JSC member at any time, upon
written notice to the other Party. The chairperson shall serve for a term of one
(1) year, beginning on the Effective Date or an anniversary thereof, as the case
may be.  The right to name the chairperson of the JSC shall alternate between
the Parties.  The initial chairperson shall be selected by [***].  Neither Party
shall have the right to remove a sitting member of the other Party.  

5.3Meetings.  The JSC shall meet at least [***], or more frequently as agreed by
the parties, at such locations as the parties agree, and will otherwise
communicate regularly.  With the consent of the parties, other representatives
of Ascentage or Unity may attend JSC meetings as nonvoting observers.  Each
party shall be responsible for all of its own expenses associated with
attendance of such meetings.

11

 

--------------------------------------------------------------------------------

 

5.4Decision Making.  With respect to decisions taken on matters placed by either
party before the JSC, each Party shall have one vote.  Decisions of the JSC
shall be made by unanimous approval of the Parties.  If the members of the JSC
cannot reach an agreement after commercially reasonable efforts to do so, then
either Party’s representative to the JSC may refer such dispute to the [***] of
each Party, who shall meet in person or by telephone within [***] ([***]) days
after such referral to attempt in good faith to resolve such dispute.

Article 6
PAYMENTS

6.1Equity Grants.

6.1.1[***]. Upon the [***], Unity shall issue (i) One Hundred Six Thousand Six
Hundred Sixty-Seven (106,667) shares of Unity common stock to Ascentage, and
(ii) Twenty-Six Thousand Six Hundred Sixty-Six (26,666) shares of Unity common
stock to UM, in each case pursuant to a restricted stock issuance agreement
substantially in the form set forth on Schedule 5.1.1 hereto and within [***]
([***]) days of date that [***] occurs. For clarity, [***].

6.1.2[***]. Upon the [***], Unity shall issue to Ascentage and UM the following
number of shares of Unity common stock based on how long after the Effective
Date of the Library Agreement such [***], in each case pursuant to a restricted
stock issuance agreement substantially in the form set forth on Schedule 5.1.1
hereto and within [***] ([***]) days of date that such [***] occurs:

(a)If such [***] occurs within [***] ([***]) [***] of the Effective Date of the
Library Agreement, then (i) [***] ([***]) shares of Unity common stock to
Ascentage, and (ii) [***] ([***]) shares of Unity common stock to UM.

(b)If such [***] occurs more than [***] ([***]) [***] after the Effective Date
of the Library Agreement but less than [***] ([***]) [***] after the Effective
Date of the Library Agreement then (i) [***] ([***]) shares of Unity common
stock to Ascentage, and (ii) [***] ([***]) shares of Unity common stock to UM.

(c)If such [***] occurs more than [***] ([***]) [***] after the Effective Date
of the Library Agreement then (i) [***] ([***]) shares of Unity common stock to
Ascentage, and (ii) [***] ([***]) shares of Unity common stock to UM.

6.1.3Equity Cap. Notwithstanding anything in the contrary in this Agreement, the
Library Agreement, the APG-1252 License Agreement or any other Compound License
Agreement, the maximum cumulative aggregate number of shares of Unity common
stock that Ascentage and UM are collectively eligible to receive under Sections
6.1 and 6.2 of the Library Agreement, Section 5.1 of the APG-1252 License
Agreement, this Section 6.1 and Section 5.1 of any other Compound License
Agreement is:

(a)[***] ([***]) shares of Unity common stock (as adjusted for stock splits,
reverse stock splits, stock dividends, recapitalizations and the like) if only
one Licensed Product (as defined in the applicable Compound License Agreement)
has been developed (i.e., [***]); and

12

 

--------------------------------------------------------------------------------

 

(b)One Million Three Hundred Thirty Three Thousand Three Hundred and Thirty-Nine
(1,333,339) shares of Unity common stock (as adjusted for stock splits, reverse
stock splits, stock dividends, recapitalizations and the like) if two or more
Licensed Products (as defined in the applicable Compound License Agreement) are
developed (i.e., [***).  

6.1.4Fractional Shares. No fractional shares of Unity common stock shall be
issued in connection with this Agreement. In lieu of any fractional shares to
which Ascentage or UM would be entitled as the result of any stock split,
reverse stock split, dividend, recapitalization or the like, Unity shall pay
cash equal to such fraction multiplied by the Fair Market Value of a share of
common stock.

6.2Development/Sales Milestones. In partial consideration of the rights and
licenses granted herein to Unity, Unity shall pay Ascentage the following
milestone payments. For the avoidance of doubt, each development milestone
pursuant to this Section 6.2 is across all indications for a Licensed Product,
such that Unity shall only have the obligation to pay once for each development
milestone for each Licensed Product, regardless of indication.

(a)Within [***] ([***]) days after the first achievement by Unity (or any of its
Affiliates or Third Party Sublicensees) of each of the following milestones with
respect to the first Licensed Product to achieve such milestone, Unity shall pay
Ascentage the corresponding milestone payment set forth below, in accordance
with the payment provisions of Article 7 below:

 

Milestone Event

Milestone Payment

1.[***]:

$[***]

2.[***]:

$[***]

3.[***]:

$[***]

4.[***]

$[***]

5.[***]

$[***]

Total per Licensed Product

$[***]

 

(b)Within [***] ([***]) days after the first achievement by Unity (or any of its
Affiliates or Third Party Sublicensees) of each of the following milestones with
respect to the second and each Licensed Product to achieve such milestone, Unity
shall pay Ascentage the corresponding milestone payment set forth below, in
accordance with the payment provisions of Article 7 below:



13

 

--------------------------------------------------------------------------------

 

Milestone Event

Milestone Payment

1.[***]:

$[***]

2.[***]:

$[***]

3.[***]:

$[***]

Total per Licensed Product

$[***]

 

6.2.2Certain Additional Terms.

(a)For clarity, all forms, presentations, formulation and dosage forms of a
Licensed Product shall be considered one and the same Licensed Product for
purposes of Section 5.1 and this Section 6.2.

(b)If Unity begins development of one Licensed Product and a milestone payment
is made under this Section 6.2, and then Unity terminates development of such
Licensed Product and begins development of a second Licensed Product, the
milestone which was already paid under this Section 6.2 for the abandoned
Licensed Product will not be repeated, but the remaining milestone payments
hereunder will be due as the second Licensed Product advances. For clarity, it
is acknowledged and agreed that should the first Licensed Product be abandoned
prior to achieving all of the milestones set forth Section 6.2(a), such
remaining unpaid milestones shall become due and payable when first achieved by
the next Licensed Product.

(c)In its sole discretion, Unity may elect in lieu of the payment of the
milestone payments owing to Ascentage under this Section 6.2, to grant to
Ascentage that number of shares of Unity common stock of equivalent value (based
on the Fair Market Value of such Unity common stock at the time of such grant).

6.3Royalties. In partial consideration of the licenses granted herein to Unity,
Unity shall pay to Ascentage a running royalty equal to the percentage set forth
below on the Net Sales of Licensed Product, subject to any adjustments set forth
in Sections 6.5 and 6.6, and in accordance with the payment provisions of
Article 7 below.

14

 

--------------------------------------------------------------------------------

 

(a)With respect to Net Sales of the [***] to receive marketing approval, Unity
shall pay to Ascentage the royalties set forth below:

Annual Net Sales of Licensed Product

Applicable Royalty Rate

Portion of worldwide annual Net Sales of the Licensed Product less than or equal
to [***] Dollars (US$[***])

[***]%

Portion of worldwide annual Net Sales of the Licensed Product over [***] Dollars
(US$[***])

[***]%

 

(b)With respect to Net Sales of the [***] to receive marketing approval, Unity
shall pay to Ascentage the royalties set forth below:

Annual Net Sales of Licensed Product

Applicable Royalty Rate

Portion of worldwide annual Net Sales of the Licensed Product less than or equal
to [***] Dollars (US$[***])

[***]%

Portion of worldwide annual Net Sales of the Licensed Product over [***] Dollars
(US$[***])

[***0]%

 

6.4Royalty Term. Unity’s obligation to pay royalties on Net Sales of Licensed
Product under this Agreement shall continue on a country-by-country and Licensed
Product-by-Licensed Product basis until the later of (a) abandonment or
expiration of the last Valid Claim that claims the [***] of the Compound
contained in such Licensed Product in such country, (b) the date of expiry of
any applicable regulatory, pediatric, orphan drug or data exclusivity obtained
for such Licensed Product in such country, or (c) ten (10) years after the first
commercial sale of the Licensed Product by or under the authority of Unity in
any country in the Territory.

6.5Royalty Stacking. Unity shall be entitled to deduct from the amounts owing to
Ascentage under Sections 6.2 and 6.3 above [***] percent ([***]%) of any
royalties or other payments made to Third Parties for Enabling IP, provided that
(a) the total aggregate amount payable to Ascentage under Sections 6.2 and 6.3
in any [***] may not be reduced to less than [***] percent ([***]%) of the
amounts that would otherwise be due Ascentage in such [***], and (b) Unity shall
not be entitled to deduct any royalties or other payments made under the
Existing Agreements. If, in any [***], Unity is not able to fully recover its
[***] percent ([***]%) portion of the payments due to a Third Party, it shall be
entitled to carry forward such right of off-set to future [***] with respect to
the excess amount.

6.6Generic Products. If at any time during the term of this Agreement a Generic
Product enters the market in any country and has for a period of at least [***]
([***])

15

 

--------------------------------------------------------------------------------

 

consecutive [***] a market share in such country of at least [***] percent
([***]%) of the then combined unit volume of the corresponding Licensed Product
(i.e., the Licensed Product containing the same active pharmaceutical
ingredient(s) as are present in the Generic Product) and such Generic Product,
then Unity’s obligation to pay royalties to Ascentage on Net Sales of such
Licensed Product in such country shall be reduced to [***] percent ([***]%) of
the amounts that would otherwise be due Ascentage under Section 6.3 in such
[***].

6.7Maximum Reduction to Royalties. Notwithstanding anything to the contrary in
this Article 6, in no event shall the royalties owing to Ascentage with respect
to Net Sales of a Licensed Product in any country be reduced by cumulative
operation of Sections 6.5 and 6.6 to less than [***] percent ([***]%) of the
amounts that would otherwise be due Ascentage under Section 6.3 in such [***].

6.8Combination Products. In the event that a Licensed Product is sold for a
single price in combination with another therapeutically active pharmaceutical
ingredient, or other product or service, for which no royalty would be due
hereunder if sold separately, Net Sales from such combination sales, for
purposes of calculating the applicable royalty rate and the applicable royalty
due under Section 6.3 shall be calculated by multiplying the Net Sales of the
combination product by the fraction A/(A + B), where A is the average gross
selling price during the previous [***] of the Licensed Product sold separately
and B is the gross selling price during the previous [***] of the
therapeutically active ingredient, product or service. In the event that
separate sales of the Licensed Product or the additional therapeutically active
ingredient, product or service were not made during the previous [***], then the
Net Sales shall be reasonably allocated between such Licensed Product and such
other active ingredient, product or service as agreed upon by the Parties, or
failing agreement, determined in accordance with Section 14.1 (Dispute
Resolution) below.

6.9Unity’s Covenant. Unity hereby agrees that any shares of common stock issued
to Ascentage will not be diluted unless diluted in good faith by Unity on a
proportionate basis to the other shares of common stock of Unity outstanding at
the time of any such dilution, and subject to the anti-dilution protections as
set forth in Unity’s certificate of incorporation, as may be amended from time
to time in good faith; provided further, that Unity shall not take actions that
specifically treat Ascentage differently from other holders of common stock, or
issue any capital stock in a manner which is intended to circumvent this
covenant. The shares of common stock issued to Ascentage shall be duly adjusted
for any bonus issue, share split, consolidation, subdivision, reclassification,
recapitalization or similar arrangement of Unity, in each case in accordance
with, and as expressly contemplated by, Unity’s certificate of incorporation, as
may be amended from time to time in good faith.

Article 7
ACCOUNTING; RECORDS; METHOD OF PAYMENT

7.1Royalty Reports; Payments, Invoices. After the first sale of a Licensed
Product on which royalties are payable by Unity hereunder, Unity shall make
quarterly written reports to Ascentage within [***] ([***]) days after the end
of each calendar quarter, stating in each such report the number, description,
and aggregate Net Sales of Licensed Product sold during the calendar quarter
upon which a royalty is payable under Article 6 above. Concurrently with the

16

 

--------------------------------------------------------------------------------

 

making of such reports, Unity shall pay to Ascentage all amounts payable
pursuant to Article 6 above, in accordance with the payment provisions of
Section 7.3.

7.2Records; Inspection. During the term of this Agreement and for a period of
[***] ([***]) years thereafter, Unity and its Affiliates shall keep complete,
true and accurate books of account and records for the purpose of determining
the amounts payable to Ascentage under this Agreement. Ascentage shall have the
right to cause an independent, certified public accountant reasonably acceptable
to Unity to audit such records to confirm gross sales, Net Sales and royalty
payments for a period covering not more than the preceding [***] ([***]) years.
Unity agrees to either: (a) require each of its Third Party Sublicensees to
maintain similar books and records and to open such records for inspection by an
independent, certified public accountant reasonably satisfactory to such Third
Party Sublicensee, on behalf of, and as required by, Ascentage for the purpose
of verifying payments hereunder, or (b) obtain such audits rights from the Third
Party Sublicensee for itself and exercise such audit rights on behalf of
Ascentage upon Ascentage’s request and disclose the results thereof to
Ascentage. All such inspections may be made no more than once each calendar year
at reasonable times and on reasonable notice. No accounting period of Unity or
its Affiliate or Third Party Sublicensee shall be subject to audit more than one
time hereunder. Such independent, certified public accountant will be obliged to
execute a reasonable confidentiality agreement prior to commencing any such
inspection. The results of any inspection hereunder shall be provided to both
Parties, and Unity shall pay any underpayment to Ascentage within [***] ([***])
days. Inspections conducted under this Section 7.2 shall be at the expense of
Ascentage (and Ascentage will reimburse Unity’s reasonable out-of-pocket costs
of those inspections conducted by Unity at Ascentage’s request under (b) above),
unless a variation or error producing an increase exceeding [***] percent
([***]%) of the amount stated for any period is established in the course of any
such inspection, whereupon all costs of such audit of such period will be paid
by Unity.

7.3Payment Method. All payments due hereunder shall be made in U.S. dollars, and
shall be made by bank wire transfer in immediately available funds to an account
designated by Ascentage in a written notice to Unity. If any currency conversion
shall be required in connection with the payment of royalties hereunder, such
conversion shall be made by using the exchange rates used by Unity in
calculating Unity’s own revenues for financial reporting purposes.

7.4Late Payments. Any payments due from Unity that are not paid on the date such
payments are due under this Agreement shall bear interest at [***] ([***]%)
above the then prevailing US Federal Funds Target Rate (Bloomberg page: FDTR
<Index>) per annum calculated on a daily basis and payable for the period from
the date payment is due until the date payment is actually made. This Section
7.4 shall in no way limit any other remedies available to any Party.

17

 

--------------------------------------------------------------------------------

 

Article 8
PATENT PROSECUTION AND ENFORCEMENT

8.1Prosecution of Patents within the Licensed Intellectual Property.

8.1.1General.

(a)Except as set forth in Section 8.1.1(b) or Section 8.1.1(c) hereof, Ascentage
shall have the sole right to control the preparation, filing, prosecution and
maintenance of all Licensed Patents using patent counsel of its choice.

(b)Unity shall have the first right, but not the obligation, to prepare, file,
prosecute and maintain Licensed Product-Specific Patents. Unity shall keep
Ascentage reasonably informed as to its filing and prosecution strategy for
Licensed Product-Specific Patents and the filing, prosecution and maintenance of
Licensed Product-Specific Patents with a reasonable opportunity to review drafts
of proposed patent office submissions with respect to Licensed Product-Specific
Patents; and (ii) consider in good faith the requests and suggestions of
Ascentage with respect to strategies for filing and prosecuting such Licensed
Product-Specific Patents. In the event that Unity desires to abandon or decline
further responsibility for any such Licensed Product-Specific Patent, Unity
shall provide reasonable prior written notice to Ascentage of such intention to
abandon or decline responsibility, but in no case later than [***] ([***]) days
prior to any required action relating to the filing, prosecution or maintenance
of such Licensed Product-Specific Patent, and Ascentage shall have the right, at
its discretion, to assume such responsibility.

(c)With respect to any Licensed Patent (other than a Licensed Product-Specific
Patent) that claims the Licensed Compound and/or Licensed Product, Ascentage
shall have the first right, but not the obligation, to prepare, file, prosecute
and maintain such Licensed Patent and shall (i) keep Unity reasonably informed
as to its filing and prosecution strategy for such Licensed Patent and the
filing, prosecution and maintenance of such Licensed Patent, (ii) provide Unity
with a reasonable opportunity to review drafts of proposed patent office
submissions with respect to such Licensed Patent; and (iii) follow the
directions given by Unity with respect to filing and prosecuting such Licensed
Patents, unless [***], in which case [***] and [***]. In the event that
Ascentage desires to abandon or decline further responsibility for any Licensed
Patent, Ascentage shall provide Unity [***] notice and he opportunity to assume
responsibility for such Licensed Patent.

8.1.2For purposes of this Article 8, “prosecution and maintenance” of patents
and patent applications shall be deemed to include, without limitation, the
conduct of interferences or oppositions, and/or requests for re-examinations,
reissues or extensions of patent terms.

8.2Enforcement of Licensed Patents. If either Party determines that a Third
Party is making, using or selling a product that may infringe any Licensed
Patent, that Party shall notify the other Party in writing.

18

 

--------------------------------------------------------------------------------

 

8.2.1Infringement by a Competitive Product.

(a)With respect to any such infringing activity that involves the manufacture,
use or sale by a Third Party of any product that [***] (“Competitive Product”),
Unity shall have the first right, at its sole option, to bring suit to enforce
any Licensed Patent, and/or to defend any declaratory judgment action with
respect thereto (“Enforcement Action”); provided, however, that Unity shall keep
Ascentage reasonably informed as to the defense and/or settlement of any such
Enforcement Action. Ascentage shall have the right to participate in any such
Enforcement Action with counsel of its own choice at its own expense. All
recoveries received by Unity from an Enforcement Action shall be first applied
to reimburse Unity’s and then Ascentage’s unreimbursed expenses, including
without limitation, reasonable attorney’s fees and court costs. Any remainder
shall, to the extent the same pertains to an infringing activity that involves
the manufacture, use or sale by a Third Party of any Competitive Product, be
treated as Net Sales.

(b)In the event Unity elects not to initiate an Enforcement Action with respect
to any commercially significant infringing activity that involves the
manufacture, use or sale by a Third Party of any Competitive Product within
[***] ([***]) days of a request by Ascentage to do so ([***]), Ascentage may
initiate such action at its expense. Unity shall have the right to participate
in any such action with counsel of its own choice at its own expense. All
recoveries received by Ascentage from an Enforcement Action shall be first
applied to reimburse Ascentage’s and then Unity’s unreimbursed expenses,
including without limitation, reasonable attorney’s fees and court costs. Any
remainder shall, to the extent the same pertains to an infringement of the
Licensed Patents, be split [***].

8.2.2Other Instances of Infringement. With respect to any such infringing
activity that does not involve the manufacture, use or sale by a Third Party of
a Competitive Product, Ascentage shall have the sole right, at its sole option,
to bring suit to enforce any Licensed Patent, and/or to defend any declaratory
judgment action with respect thereto and to retain all recoveries received by
Ascentage in connection therewith.

8.3Infringement Claims Against Unity. If the production, sale or use of a
Licensed Product pursuant to this Agreement results in any claim, suit or
proceeding alleging patent infringement against Unity (or its Affiliates or
sublicensees), Unity shall promptly notify Ascentage thereof in writing setting
forth the facts of such claim in reasonable detail. As between the Parties,
Unity will be entitled to control the defense in any such action(s). Unity
agrees to keep Ascentage reasonably informed of all material developments in
connection with any such claim, suit or proceeding as it relates to the Licensed
Intellectual Property. Notwithstanding the above, Unity shall not admit the
invalidity of any Licensed Patent without written consent from Ascentage.

8.4Cooperation. In any legal action undertaken by a Party pursuant to Sections
8.2 or 8.3 of this Agreement (the Party bringing or defending such legal action,
the “Enforcing Party”), the non-Enforcing Party shall cooperate fully with the
Enforcing Party, including without limitation by joining as a party plaintiff if
necessary for legal standing and executing such documents as the Enforcing Party
may reasonably request. Upon the request of, and at the expense of, the
Enforcing Party, the non-Enforcing Party shall make available at reasonable

19

 

--------------------------------------------------------------------------------

 

times and under appropriate conditions all relevant personnel, records, papers,
information, samples, specimens and other similar materials in its possession.

8.5No Implied Obligations. Except as expressly provided in this Article 8,
neither Party has any obligation to bring or prosecute actions or suits against
any Third Party for patent infringement.

8.6UM License Agreement. Notwithstanding the foregoing provisions of this
Article 8, with respect to the Licensed Patents subject of the UM License
Agreement, Unity’s rights under this Article 8 shall be limited to the extent of
Ascentage’s rights to prosecute and enforce such Licensed Patents under the UM
License Agreement, provided that (a) with respect to Licensed Product-Specific
Patents that have been in-licensed from UM, to the extent the UM License
Agreement will not permit Unity to control the prosecution of such patents,
Ascentage agrees to (i) share with Unity the information Ascentage receives from
UM under Section 7.2 of the UM License Agreement with respect to such patents,
(ii) provide Unity with a reasonable opportunity to review and comment upon such
information; and (iii) pass along to UM Unity’s comments and requested actions,
and (b) Ascentage shall at Unity’s request and expense cooperate with Unity in
order exercise the enforcement rights granted to Ascentage under Section 8.1 of
the UM License Agreement, in each case permitted by the UM License Agreement.

Article 9
OPTION FOR CHINA JOINT VENTURE

9.1Option for China JVCO. Unity shall grant to Ascentage an option to
commercialize Licensed Products in Greater China jointly with Unity through the
joint venture entity (“China JVCO”) to be established as described in Section
8.2.3 of the Library Agreement.

9.2Limitation of Obligations; Certain Covenants.

9.2.1Notwithstanding anything to the contrary, nothing in this Agreement shall
be deemed to have granted Unity or any of its sublicensees the right to develop,
manufacture, distribute, sell or otherwise commercialize the Licensed Products
in Greater China.

9.2.2Ascentage hereby covenants that it shall not develop, manufacture,
distribute, sell or otherwise commercialize the Licensed Compound (including any
Licensed Products containing the Licensed Compound) in Greater China except
through the China JVCO. In the event of a breach by Ascentage of its obligations
under this Section 9.2.2, the [***] and [***], shall [***].

9.2.3Unity and Ascentage hereby covenant that they shall cooperate with respect
to the establishment of the China JVCO, including without limitation by (a)
continuing discussions between [***] of Ascentage and Unity regarding the form
agreements relating to the JVCO, (b) using commercially reasonable efforts to
reach agreement on such form agreements within a reasonable amount of time after
the Effective Date, and (c) signing the agreements for establishment of the
China JVCO agreed upon [***] of Ascentage and Unity.

20

 

--------------------------------------------------------------------------------

 

Article 10
CONFIDENTIALITY

10.1Confidential Information. Except as otherwise expressly provided herein, the
parties agree that the receiving party shall not, except as expressly provided
in this Article 10, disclose to any Third Party or use for any purpose any
information which is disclosed to it by the other party, whether orally or in
writing, and identified as confidential (“Confidential Information”), except to
the extent that it can be established by the receiving party by competent proof
that such information:

(a)Was already known to the receiving party, other than under an obligation of
confidentiality, at the time of disclosure;

(b)Was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving party;

(c)Became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving party in breach of this Agreement;

(d)Was independently developed by the receiving party without reference to
information provided by the disclosing party as demonstrated by documented
evidence prepared contemporaneously with such independent development; or

(e)Was disclosed to the receiving party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing party
not to disclose such information to others.

10.2Permitted Use and Disclosures. Each party hereto may use or disclose
Confidential Information of the other party to the extent such use or disclosure
is reasonably necessary in the following instances: (a) exercising the rights
granted to it hereunder (including, in the case of Unity, developing,
manufacturing, commercializing and/or sublicensing of Licensed Products) or in
carrying out its obligations hereunder; (b) filing or prosecuting Patents as
permitted by this Agreement; (c) prosecuting or defending litigation; and (d)
complying with applicable court orders or governmental regulations.
Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to clause (c)
or (d) of this Section 10.2, it will, except where impracticable, give
reasonable advance notice to the disclosing party of such disclosure and use
efforts to secure confidential treatment of such information at least as
diligent as such party would use to protect its own confidential information,
but in no event less than reasonable efforts. In addition, Unity shall have the
right to disclose Confidential Information regarding the Licensed Compound or
Licensed Products to Third Parties in connection with due diligence or similar
investigations, to potential Third Party investors, and others on a need to know
basis, in each case under terms of confidentiality that are appropriate for the
circumstances, or to the extent required by law.

10.3Nondisclosure of Terms. Each of the parties hereto agrees not to disclose
the terms of this Agreement to any Third Party without the prior written consent
of the other party hereto, which consent shall not be unreasonably withheld;
provided that a party may disclose the

21

 

--------------------------------------------------------------------------------

 

terms of this Agreement without such consent to such party’s attorneys and
advisors, to Third Parties in connection with due diligence or similar
investigations, to potential Third Party investors, and others on a need to know
basis, in each case under terms of confidentiality that are appropriate for the
circumstances, or to the extent required by law.

10.4Public Announcement. Unity may, in its discretion, issue a press release
announcing the formation of this Agreement, which shall be substantially in a
form approved by Ascentage prior to execution of the Agreement. Except with
respect to such initial release or as otherwise required by law, neither party
shall issue an additional press release or public announcement relating to this
Agreement without the prior written approval of the other party, which shall not
be withheld unreasonably. Either party may refer to the license granted under
this Agreement in promotional and other communications with prospective
customers and investors, subject to the prior written approval of the other
party of the form, substance and intended use of such reference, and provided
that such disclosure shall not include any technical details or any financial
terms of the license. For purposes of clarification, after a party has obtained
the other party’s written approval of the form, substance and intended use of a
particular reference, no further approval of the other party will be required
for inclusion of the same reference in future communications that are intended
for the same use.

Article 11
INDEMNIFICATION

11.1Unity. Unity agrees to indemnify and defend Ascentage and its directors,
officers, employees, agents and their respective successors, heirs and assigns
(the “Ascentage Indemnitees”) against any losses, costs, claims, damages,
liabilities or expense (including reasonable attorneys’ and professional fees
and other expenses of litigation) (collectively, “Liabilities”) arising,
directly or indirectly out of or in connection with Third Party claims, suits,
actions, demands or judgments, to the extent (a) relating to Licensed Products
developed, manufactured, used, sold or otherwise distributed by or on behalf of
Unity, its Affiliates, sublicensees or other designees (excluding Ascentage, its
Affiliates and licensees) including, without limitation, product liability and
patent infringement claims, (b) resulting from a breach by Unity of its
representations and warranties under this Agreement, or (c) the exercise of its
manufacturing license set forth in Section 2.1.2(b), except, in each case, to
the extent such Liabilities result from the negligence or intentional misconduct
of Ascentage or Ascentage’s breach of its representations and warranties under
this Agreement.

11.2Ascentage. Ascentage agrees to indemnify and defend Unity and its directors,
officers, employees, agents and their respective heirs and assigns (the “Unity
Indemnitees”) against any Liabilities arising, directly or indirectly out of or
in connection with Third Party claims, suits, actions, demands or judgments, to
the extent resulting from (a) a breach by Ascentage of its representations and
warranties under this Agreement or (b) the exercise of its manufacturing license
set forth in Section 2.1.2(a), except, in each case, to the extent such
Liabilities result from the negligence or intentional misconduct of Unity or
Unity’s breach of its representations and warranties under this Agreement.

11.3Procedure. In the event that any party intends to claim indemnification
under this Article 11 (each such party, an “Indemnitee”) it shall promptly
notify the other Party in writing

22

 

--------------------------------------------------------------------------------

 

of such alleged Liability. The indemnifying Party shall have the right to
control the defense thereof with counsel of its choice as long as such counsel
is reasonably acceptable to Indemnitee; provided, however, that any Indemnitee
shall have the right to retain its own counsel at its own expense, for any
reason, including if representation of any Indemnitee by the counsel retained by
the indemnifying Party would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other Party reasonably
represented by such counsel in such proceeding. The indemnifying Party shall
keep the Indemnitee regularly informed of the status of the defense of any
action, claim or liability covered by this Article 11 and shall take into
consideration the Indemnitee’s reasonable comments thereon. The affected
Indemnitee shall cooperate with the indemnifying Party and its legal
representatives in the investigation of any action, claim or liability covered
by this Article 11. The Indemnitee shall not compromise or settle any claim or
suit, or voluntarily incur any expense with respect to any such claim or suit,
in each case, without the prior written consent of the indemnifying Party, which
such Party shall not be required to give. The failure to deliver written notice
to the indemnifying Party within a reasonable time after the commencement of any
action with respect to any action, claim or liability covered by this Article
11, if prejudicial to its ability to defend such action, shall relieve the
indemnifying Party of any liability to the Indemnitee under this Article 11.

Article 12
REPRESENTATIONS AND WARRANTIES

12.1General Warranties. Each Party represents and warrants to the other Party
that it is a corporation duly organized and validly existing under the laws of
the state or country of its incorporation, the execution, delivery and
performance of this Agreement by such Party has been duly authorized by all
requisite corporate action, and it has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder (including, in
the case of Ascentage, granting the rights and licenses described in Article 2).

12.2Ascentage Warranties. Ascentage represents and warrants on its own behalf
and on behalf of its Affiliates that as of the Effective Date:

(a)except as otherwise disclosed to Unity in writing prior to the Effective
Date, (i) Ascentage has not received written notice from a Third Party claiming
that the Licensed Compound infringes the intellectual property rights of any
Third Party, and (ii) Ascentage is not a party to any legal action, suit or
proceeding relating to the Licensed Compound.

(b)except as otherwise disclosed to Unity in writing prior to the Effective
Date, there are no actual or pending actions, suits or claims, by any Third
Party (i) challenging the ownership of the Licensed Compound; or (ii)
challenging the validity, effectiveness, enforceability, or ownership of the
Licensed Intellectual Property.

(c)except as otherwise disclosed to Unity in writing prior to the Effective
Date, the Licensed Patents are subsisting, in force or pending, as the case may
be, and are not the subject of any interference, reissue, reexamination,
opposition, cancellation or similar administrative proceedings.

23

 

--------------------------------------------------------------------------------

 

(d)except as otherwise disclosed to Unity in writing prior to the Effective
Date, Ascentage has not brought a claim alleging an infringement by a Third
Party of any of the Licensed Patents and to Ascentage’s actual knowledge, there
is no actual or alleged infringement by a Third Party of any of the Patents
within the Licensed Patents.

(e)there are no Patents: (i) filed by Ascentage and subsequently assigned to
Third Party, or (ii) with respect to which Ascentage or its Affiliates have
acquired rights from a Third Party (i.e., through in-licenses, cross-licenses or
otherwise), in each case that (A) would be required for Unity to research,
develop, manufacture, use or commercialize the Licensed Compound and (B) are not
included within the Licensed Intellectual Property.

(f)except as otherwise disclosed to Unity in writing prior to the Effective
Date, there are no actual or pending suits or claims by any Third Party
asserting that the manufacture, use, sale, offer for sale or importing of the
Licensed Compound infringes the intellectual property of a Third Party and to
Ascentage’s knowledge, the development and commercialization of the Licensed
Compound would not infringe (i) any issued Patents of any Third Party (other
than Patents in-licensed from UM), or (ii) any published Patent claim of any
Third Party (other than claims of Patents in-licensed from UM) if such claim
were to issue as published.

(g)Ascentage has disclosed to Unity all material agreements with Third Parties
in effect as of the Effective Date pursuant to which Licensed Intellectual
Property was licensed, acquired or sold, including without limitation all
amendments to the UM License Agreement entered into by UM and Ascentage
subsequent to the effective date of the UM License Agreement.

(h)Ascentage has not previously granted and will not grant any rights in the
Licensed Intellectual Property that are inconsistent with the rights and
licenses granted to Unity herein.

12.3Certain Rights and Obligations under the UM License Agreement.

(a)Ascentage shall not modify, amend or otherwise alter the UM License Agreement
to the extent the same would materially and adversely affect Unity’s rights
under this Agreement.

(b)Ascentage shall not (i) exercise or fail to exercise any right under the UM
License Agreement or (ii) provide or fail to provide any consent or approval
with respect to any right or obligation under the UM License Agreement, in each
case to the extent the same would materially and adversely affect Unity’s rights
under this Agreement.

(c)Ascentage shall not unilaterally terminate the UM License Agreement.

12.4Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES TO THE OTHER
PARTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, REGARDING THE LICENSED COMPOUND,
LICENSED PRODUCTS OR THE

24

 

--------------------------------------------------------------------------------

 

LICENSED INTELLECTUAL PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, AND VALIDITY
OF LICENSED INTELLECTUAL PROPERTY CLAIMS, ISSUED OR PENDING.

12.5Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 10,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT;
provided, however, that this Section 12.5 shall not be construed to limit either
party’s indemnification obligations under Article 11.

Article 13
TERM AND TERMINATION

13.1Term. The term of this Agreement shall commence on the Effective Date and,
unless earlier terminated as provided in this Article 13, shall continue in full
force and effect on a country-by-country basis until the expiration of all
royalty obligations pursuant to this Agreement for such country, as provided in
Section 6.4 above (the “Term”). Unity’s license with respect to the Licensed
Technology shall survive the expiration (but not an earlier termination) of this
Agreement, provided that such license shall thereafter become nonexclusive and
fully paid-up.

13.2Termination for Breach. Either Party may terminate this Agreement in the
event that the other Party shall have materially breached or defaulted in the
performance of any of its material obligations hereunder, and such breach or
default shall have continued for sixty (60) days after written notice of such
breach and intent to terminate this Agreement therefor was provided to the
breaching Party by the nonbreaching Party. Any such termination shall become
effective at the end of such sixty (60) day period unless the breaching Party
has cured any such breach or default prior to the expiration of the sixty (60)
day period. Notwithstanding the foregoing, if the Party alleged to be in breach
of this Agreement in good faith disputes such breach within such sixty (60) day
period, the nonbreaching Party shall not have the right to terminate this
Agreement unless it has been determined by arbitration pursuant to Section 14.2
that this Agreement was materially breached, and the breaching Party fails to
comply with its obligations hereunder within sixty (60) days after such
determination.  

13.3Termination by Unity for Convenience. Any provision herein notwithstanding,
Unity may terminate this Agreement, in its entirety or as to any particular
Patent within the Licensed Patents, or as to any particular Licensed Product, at
any time by giving Ascentage at least ninety (90) days prior written notice.
From and after the effective date of a termination under this Section 13.3 with
respect to a particular Patent in a particular country, such Patent shall cease
to be within the Licensed Patents for all purposes of this Agreement, and all
rights and obligations of Unity with respect to such Patent(s) shall terminate.
From and after the effective date of a termination under this Section 13.3 with
respect to a particular Licensed Product, the license granted under Section 2.1
above shall terminate with respect to such Licensed Product, and the same shall
cease to be a Licensed Product for all purposes of this Agreement. Upon a
termination of this Agreement in its entirety under this Section 13.3, all

25

 

--------------------------------------------------------------------------------

 

rights and obligations of the Parties shall terminate, except as provided in
Section 13.4 below. For clarity, Unity shall remain obligated to pay any and all
milestone and other payments accrued, due and payable to Ascentage prior to such
termination.

13.4Effect of Termination.

13.4.1Termination due to Breach by Unity.  Upon a termination by Ascentage under
Section 13.2 due to an uncured breach by Unity, the licenses granted under
Sections 2.1 and 2.2 above shall terminate immediately, subject to Section
13.4.5.

13.4.2Termination due to Breach by Ascentage.  Upon a termination by Unity under
Section 13.2 due to an uncured breach by Ascentage, the licenses granted under
Sections 2.1.2(b) and 2.2 above shall terminate immediately.

13.4.3Accrued Obligations. Expiration or any termination of this Agreement for
any reason shall not release either Party hereto from any liability which at the
time of such expiration or termination has already accrued to such Party or
which is attributable to a period prior to such expiration or termination,
subject to the terms of this Agreement, nor preclude either Party from pursuing
any rights and remedies it may have hereunder or at law or in equity which
accrued to it prior to such expiration or termination, subject to the terms of
this Agreement.

13.4.4Sales of Existing Inventory of Licensed Product. In the event this
Agreement is terminated for any reason with respect to a Licensed Product after
the first approval of an MAA for such Licensed Product, Unity shall provide
Ascentage with a written inventory of all quantities of such Licensed Product
that Unity and its Affiliates have in stock and, for a period of [***] ([***])
[***] after such termination, Unity and its Affiliates shall have the right to
sell or otherwise dispose of such Licensed Product, all subject to the payment
to Ascentage of royalties pursuant to Article 6 hereof.

13.4.5Survival of Sublicenses. Upon termination of this Agreement for any
reason, any sublicense granted by Unity hereunder to a Third Party Sublicensee
shall survive or terminate in accordance with Section 2.2; provided that for any
surviving Third Party Sublicense, such Third Party Sublicensee not only
continues to pay to Ascentage the milestones and royalties that would have been
due to Ascentage under this Agreement based on such Third Party Sublicensee’s
activities had this Agreement not terminated but also remain fully responsible
and liable for all terms and conditions of such Third Party Sublicense. For
clarity, in the event that a Third Party Sublicensee fails to pay to Ascentage
the applicable milestones and royalties due to Ascentage based on such Third
Party Sublicensee’s activities, Ascentage shall be entitled to terminate such
surviving sublicense in accordance with the terms of the Third Party Sublicense.

13.4.6Library Agreement. This Agreement is independent of, and shall not be
affected by, the expiration or termination of the Library Agreement, and vice
versa.

13.4.7Survival. Articles 1 (Definitions), 7 (Accounting; Records; Method of
Payment), 10 (Confidentiality), 11 (Indemnification), 14 (Dispute Resolution)
and 15 (Miscellaneous) and Sections 8.2.1 (with respect to any ongoing
Enforcement Action), 12.3, 12.4 and 13.4 shall survive the expiration or
termination of this Agreement for any reason. Except as

26

 

--------------------------------------------------------------------------------

 

otherwise provided in this Article 13, all rights and obligations of the parties
under this Agreement shall terminate upon the expiration or termination of this
Agreement.

Article 14
DISPUTE RESOLUTION

14.1Dispute Resolution. If an unresolved dispute arises out of or relates to
this Agreement, or the breach thereof, either Party may refer such dispute to
the [***] of Unity and Ascentage, who shall meet in person or by telephone
within [***] ([***]) days after such referral to attempt in good faith to
resolve such dispute. If such matter cannot be resolved by discussion of such
officers within such [***] ([***]) days period (as may be extended by mutual
agreement), either Party shall be entitled to seek resolution of such dispute
pursuant to Section 14.2 below.

14.2Arbitration. If the parties are unable to resolve a dispute on an issue of
interpretation, breach or enforcement of this Agreement, the parties shall refer
such dispute to be finally resolved by binding arbitration under the terms of
this Section 14.2, except that all disputes with respect to the validity or
infringement of Patents shall be subject to applicable federal court
jurisdiction and not subject to the terms of this Section 14.2. Whenever a party
shall decide to institute arbitration proceedings, it shall give written notice
to that effect to the other party. Any such arbitration shall be conducted under
the [***] by a panel of three (3) arbitrators in [***]. Each party shall select
one (1) arbitrator who is not employed by, or otherwise affiliated with, such
party within [***] ([***]) days after the institution of arbitration
proceedings, and the two (2) arbitrators so selected shall designate the third
arbitrator. The parties shall use their commercially reasonable efforts to
conclude the arbitration hearings within [ ***] ([***]) [***] following the
confirmation of the third and presiding arbitrator.

14.3Injunctive Relief. Each Party shall be free to seek preliminary or permanent
injunctive relief, restraining order or degree of specific performance in any
court of competent jurisdiction. For avoidance of doubt, any such equitable
remedies provided under this Section 14.3 shall be cumulative and not exclusive
and are in addition to any other remedies, which either Party may have under
this Agreement or applicable law.

Article 15
MISCELLANEOUS

15.1Governing Laws. This Agreement and any dispute arising from the
construction, performance or breach hereof shall be governed by and construed,
and enforced in accordance with, the laws of the state of New York, USA, without
reference to conflicts of laws principles.

15.2Waiver. It is agreed that no waiver by either Party hereto of any breach or
default of any of the covenants or agreements herein set forth shall be deemed a
waiver as to any subsequent and/or similar breach or default.

15.3Assignment. This Agreement shall not be assignable by either party without
the written consent of the other party hereto, except that either party may
assign this Agreement, without such consent, to an entity that acquires all or
substantially all of the business or assets of such party to which this
Agreement relates, whether by merger, reorganization, acquisition, sale, or
otherwise; provided, however, that within [***] ([***]) days of such an
assignment, the

27

 

--------------------------------------------------------------------------------

 

assignee shall agree in writing to be bound by the terms and conditions of this
Agreement. Subject to the foregoing, this Agreement shall bind and inure to the
benefit of each party’s successors and permitted assigns.

15.4Independent Contractors. The relationship of the Parties hereto is that of
independent contractors. The Parties hereto are not deemed to be agents,
partners or joint venturers of the others for any purpose as a result of this
Agreement or the transactions contemplated hereby.

15.5Compliance with Laws. In exercising their rights under this Agreement, the
Parties shall fully comply in all material respects with the requirements of any
and all applicable laws, regulations, rules and orders of any governmental body
having jurisdiction over the exercise of rights under this license including,
without limitation, those applicable to the discovery, development, manufacture,
distribution, import and export and sale of Licensed Products pursuant to this
Agreement.

15.6Notices. All notices, requests and other communications hereunder shall be
in writing and shall be sent to the address specified below, or at such other
address a party may specify in writing, and is deemed received when: (a) if
personally delivered, on the day of delivery; or (b) if sent by a commercial
delivery service such as Federal Express, DHL or United Parcel Service, in each
case with shipment tracking, on the day delivery is confirmed by the tracking
service; or (c) sent by e-mail, on the day the email is confirmed received by
the receiving party:

 

If to Unity:

 

Unity Biotechnology, Inc.

3280 Bayshore Blvd, Suite 100

Brisbane, CA 94005, USA

Attention: General Counsel

Email: [***]

If to Ascentage prior
January 15, 2019:

 

Ascentage Pharma Group Inc.

9400 Key West Avenue, Suite 220

Rockville, MD 20850

Attention: SVP, Legal Affairs

Email: [***]

If to Ascentage after
January 15, 2019:

 

Ascentage Pharma Group Inc.
800 King Farm Boulevard
Rockville, MD 20850
Attention: SVP, Legal Affairs
Email:[***]

 

15.7Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect to the fullest
extent permitted by law without said provision, and the Parties shall amend the
Agreement to the extent feasible to lawfully include

28

 

--------------------------------------------------------------------------------

 

the substance of the excluded term to as fully as possible realize the intent of
the Parties and their commercial bargain.

15.8Advice of Counsel. Unity and Ascentage have each consulted counsel of their
choice regarding this Agreement, and each acknowledges and agrees that this
Agreement shall not be deemed to have been drafted by one Party or another and
will be construed accordingly.

15.9Performance Warranty. Each Party hereby warrants and guarantees the
performance of any and all rights and obligations of this Agreement by its
Affiliates, licensees and sublicensees.

15.10Force Majeure. Neither Party shall lose any rights hereunder or be liable
to the other Party for damages or losses (except for payment obligations) on
account of failure of performance by the defaulting Party if the failure is
occasioned by war, strike, fire, Act of God, earthquake, flood, lockout,
embargo, unusual and unexpected governmental intervention, failure of suppliers,
or any other reason where failure to perform is beyond the reasonable control
and not caused by the negligence, intentional conduct or misconduct of the
non-performing Party and such Party has exerted all reasonable efforts to avoid
or remedy such force majeure; provided, however, that in no event shall a Party
be required to settle any labor dispute or disturbance.

15.11Complete Agreement. This Agreement with its schedules, together with the
Library Agreement and its exhibits, constitutes the entire agreement, both
written and oral, between the Parties with respect to the subject matter hereof,
and all prior agreements respecting the subject matter hereof, either written or
oral, express or implied, shall be abrogated, canceled, and are null and void
and of no effect. No amendment or change hereof or addition hereto shall be
effective or binding on either of the Parties hereto unless reduced to writing
and executed by the respective duly authorized representatives of Unity and
Ascentage.

15.12Headings. The captions to the several Sections and Articles hereof are not
a Part of this Agreement, but are included merely for convenience of reference
and shall not affect its meaning or interpretation.

15.13Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.

15.14Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by each Party as a licensor are, and shall otherwise be deemed to be,
for purposes of (a) Section 365(n) of Title II, U.S. Code (the “Bankruptcy
Code”), licenses of rights to “intellectual property” as defined under section
101(35A) of the Bankruptcy Code and (b) any similar provisions under bankruptcy
laws outside the United States. The Parties agree that each licensee of such
rights under this Agreement, shall retain and may fully exercise all rights and
elections it would have in the case of a licensor bankruptcy under the
Bankruptcy Code or other similar bankruptcy laws outside the United States. Each
Party agrees during the term of this Agreement to create or maintain current
copies, or if not amenable to copying, detailed descriptions or other
appropriate embodiments, of all such intellectual property licensed to the other
Party.

[Signature Page Follows]


29

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement.

 

ASCENTAGE PHARMA GROUP CORP. LTD.

 

UNITY BIOTECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/ Dajun Yang, MD, PhD

 

By:

/s/ Keith R. Leonard Jr.

 

 

 

 

 

Name: Dajun Yang, MD, PhD

 

Name: Keith R. Leonard Jr.

 

 

 

 

 

 

Title: Chief Executive Officer

 

Title: Chief Executive Officer

 

 

 

SCHEDULES

Schedule 1.8

–

Designation Letter

Schedule 1.15

–

Licensed Patents

Schedule 5.1.1

–

Restricted Stock Issuance Agreement

 

 

30

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.8

DESIGNATION LETTER

 

 

[copy attached]

 

 




Schedule 1.8

 

--------------------------------------------------------------------------------

[gijg3mykzm0a000001.jpg]

[***]

Via DHL and Email

Ascentage Pharma Group Corp. Ltd.

218 Xinghu Street, Building 87, 7th Floor

Suzhou Industrial Park, Suzhou, Jiangsu, 215000

P.R. China

Attention: [***]

Email: [***]

Via Federal Express

Ascentage Pharma Group Inc.

9400 Key West Avenue, Suite 220

Rockville, MD 20850

Attention: [***]

Dear [***]:

I am writing in connection with the Compound Library and Option Agreement by and
between Ascentage Pharma Group Corp.  Ltd. (“Ascentage”) and Unity
Biotechnology, Inc. (“UNITY”) dated February 2, 2016 (the “Library
Agreement”).  This letter shall serve as formal notice under Article 3 of the
Library Agreement, including without limitation Section 3.3.1, of the following
designations:

l.Development Candidate

UNITY designates the Ascentage compound known as APG-1197 (also known as BM-1197
and UBX-1967) having the chemical structure set forth below to be a Development
Candidate (as defined in the Library Agreement).

APG-1197 [***]

2.Back-up Compound

UNITY designates the Ascentage compound known as ***] (also known as [***])
having the chemical structure set forth below to be a Back-up Compound (as
defined in the Library Agreement).

[***]

As provided in Section 3.3.2(a) of the Library Agreement, we look forward to
entering into a Compound License Agreement covering these compounds within [***]
([***]) days.

More importantly, we view this as further validation of the fruitful
relationship between our companies and look forward to progressing our
development of these compounds in the coming months.

Regards,

Schedule 1.8

UNITY BIOTECHNOLOGY • 3280 BAYSHORE BLVD., SUITE 100 • BRISBANE, CA 94005

 

--------------------------------------------------------------------------------

[gijg3mykzm0a000001.jpg]

/s/ Keith Leonard

Keith Leonard

Chief Executive Officer

CC:

 

[***]

 

 

[***]

 

 

Schedule 1.8

UNITY BIOTECHNOLOGY • 3280 BAYSHORE BLVD., SUITE 100 • BRISBANE, CA 94005

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.15

LICENSED PATENTS

[***]

 

[***]

 

 

 

 

 

Schedule 1.15

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.1.1

RESTRICTED STOCK ISSUANCE AGREEMENT

 

 

 

 

 

 

 

[copy attached]




US-DOCS\106256636.1

--------------------------------------------------------------------------------

 

UNITY BIOTECHNOLOGY, INC.

STOCK ISSUANCE AGREEMENT

This Stock Issuance Agreement (the “Agreement”) is made as of [●] by and between
Unity Biotechnology, Inc., a Delaware corporation (the “Company”), and Ascentage
Pharma Group Corp Limited (the “Licensor”).

In consideration of the mutual covenants and representations set forth below,
the Company and Licensor agree as follows:

1.Issuance of the Shares.  Subject to the terms and conditions of this
Agreement, the Company agrees to issue to Licensor, and Licensor agrees to
acquire from the Company, on the Closing (as defined below) 106,667 shares of
the Company’s Common Stock, $0.0001 par value per share (the “Shares”), as
partial consideration for the rights granted by Licensor to Company under that
certain Compound License Agreement for APG-1197 dated as of [●] by and between
the Company and the Licensor and as required by Section 6.2 of that certain
Compound Library and Option Agreement dated February 2, 2016, as amended by the
First Amendment dated March 28, 2018, by and between the Company and the
Licensor.

2.Closing.  The transfer of the Shares shall occur at a closing (the “Closing”)
to be held on the date first set forth above, or at any other time mutually
agreed upon by the Company and Licensor.  The Closing will take place at the
principal office of the Company or at such other place as shall be designated by
the Company.  As promptly after the Closing as practicable, the Company shall
issue or deliver to the Licensor evidence of a book entry position evidencing
the Shares issued to the Licensor hereunder, registered in the name of the
Licensor, or in such nominee name(s) as designated by the Licensor, representing
the Shares to be issued by the Licensor at the Closing upon execution and
delivery of the License Agreement by the Licensor.

3.Restrictions on Transfer.

A.Investment Representations and Legend Requirements.  The Licensor hereby makes
the investment representations listed on Exhibit A to the Company as of the date
of this Agreement and as of the date of the Closing, and agrees that such
representations are incorporated into this Agreement by this reference, such
that the Company may rely on them in issuing the Shares.  Licensor understands
and agrees that the Company shall cause the legends set forth below, or
substantially equivalent legends, to be placed upon any certificate(s)
evidencing ownership of the Shares, together with any other legends that may be
required by the Company or by applicable state or federal securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE,

2

US-DOCS\106256636.1

--------------------------------------------------------------------------------

 

REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION
IS NOT REQUIRED.

B.Reporting Status.  The Company has timely filed or furnished, as applicable,
all reports, schedules, forms, statements and other documents required to be
filed or furnished by it with the SEC pursuant to the Securities Act or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations promulgated thereunder (all of the foregoing documents filed
with or furnished to the SEC and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”)

C.Rule 144 Requirements.  For purposes of Rule 144(d) promulgated under the
Securities Act, as in effect on the Closing, the Company shall, at all times
prior to the date of sale or other disposition by the Licensor, use commercially
reasonable efforts to timely file all SEC Documents and otherwise timely take
all actions necessary to permit the Licensor to sell or otherwise dispose of the
Shares pursuant to Rule 144 promulgated under the Securities Act.  If the
Licensor proposes to sell the Shares in compliance with Rule 144, then, upon the
Licensor’s written request to the Company, the Company shall furnish to the
Licensor, within five (5) Business Days after receipt of such request, a written
statement confirming the Company’s compliance with the filing and other
requirements of Rule 144.

4.General Provisions.

A.Choice of Law.  This Agreement shall be governed by the internal law of the
State of Delaware, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Delaware.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the State of
Delaware.  Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of Delaware for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of this Agreement), and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

B.Integration.  This Agreement, including all exhibits hereto, represents the
entire agreement between the parties with respect to the acquisition of the
Shares by the Licensor and supersedes and replaces any and all prior written or
oral agreements regarding the subject matter of this Agreement including, but
not limited to, any representations made during any interviews, relocation
discussions or negotiations whether written or oral.

3

US-DOCS\106256636.1

--------------------------------------------------------------------------------

 

C.Notices.  Any notice, demand, offer, request or other communication required
or permitted to be given by either the Company or the Licensor pursuant to the
terms of this Agreement shall be in writing and shall be deemed effectively
given the earlier of (i) when received, (ii) when delivered personally, (iii)
one business day after being delivered by facsimile (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service or (v) four days after being deposited in the U.S. mail, First
Class with postage prepaid and return receipt requested, and addressed to the
parties at the addresses provided to the Company (which the Company agrees to
disclose to the other parties upon request) or such other address as a party may
request by notifying the other in writing.

D.Successors.  Any successor to the Company (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this section or which becomes
bound by the terms of this Agreement by operation of law.  Subject to the
restrictions on transfer set forth in this Agreement, this Agreement shall be
binding upon Licensor and its heirs, executors, administrators, successors and
assigns.

E.Assignment; Transfers.  Except as set forth in this Agreement, this Agreement,
and any and all rights, duties and obligations hereunder, shall not be assigned,
transferred, delegated or sublicensed by the Licensor without the prior written
consent of the Company.  Any attempt by the Licensor without such consent to
assign, transfer, delegate or sublicense any rights, duties or obligations that
arise under this Agreement shall be void.  Except as set forth in this
Agreement, any transfers in violation of any restriction upon transfer contained
in any section of this Agreement shall be void, unless such restriction is
waived in accordance with the terms of this Agreement.

F.Waiver.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement.  The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

G.Licensor Investment Representations and Further Documents.  The Licensor
agrees upon request to execute any further documents or instruments necessary or
reasonably desirable in the view of the Company to carry out the purposes or
intent of this Agreement, including (but not limited to) the applicable exhibits
and attachments to this Agreement.

H.Severability.  Should any provision of this Agreement be found to be illegal
or unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable to the greatest extent permitted by law.

4

US-DOCS\106256636.1

--------------------------------------------------------------------------------

 

I.Rights as Stockholder.  Subject to the terms and conditions of this Agreement,
Licensor shall have all of the rights of a stockholder of the Company with
respect to the Shares from and after the date that Licensor delivers a fully
executed copy of this Agreement (including the applicable exhibits and
attachments to this Agreement) and full payment for the Shares to the Company,
and until such time as Licensor disposes of the Shares in accordance with this
Agreement.  Upon such transfer, Licensor shall have no further rights as a
holder of the Shares so purchased except (in the case of a transfer to the
Company) the right to receive payment for the Shares so purchased in accordance
with the provisions of this Agreement, and Licensor shall forthwith cause the
certificate(s) evidencing the Shares so purchased to be surrendered to the
Company for transfer or cancellation.

J.Reliance on Counsel and Advisors.  Licensor acknowledges that Latham & Watkins
LLP, is representing only the Company in this transaction.  Licensor
acknowledges that he or she has had the opportunity to review this Agreement,
including all attachments hereto, and the transactions contemplated by this
Agreement with his or her own legal counsel, tax advisors and other
advisors.  Licensor is relying solely on his or her own counsel and advisors and
not on any statements or representations of the Company or its agents for legal
or other advice with respect to this investment or the transactions contemplated
by this Agreement.

K.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement.  Facsimile copies or electronic portable
document format copies of signed signature pages shall be binding originals.

(Signature page follows)

 

 

5

US-DOCS\106256636.1

--------------------------------------------------------------------------------

 

The parties represent that they have read this Agreement in its entirety, have
had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understand this Agreement.

COMPANY:

UNITY BIOTECHNOLOGY, INC.

 

By:

 

Name:

Keith R. Leonard Jr.

Title:

Chief Executive Officer

 

 

 

 

US-DOCS\106256636.1

--------------------------------------------------------------------------------

 

The parties represent that they have read this Agreement in its entirety, have
had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understand this Agreement.  The Licensor agrees to notify
the Company of any change in its address below.

GRANTEE:

ASCENTAGE PHARMA GROUP CORP LIMITED

 

 

Name:

Dajun Yang, M.D., Ph.D.

Title:

Chief Executive Officer

 

Address:

11/F, AXA Centre 151 Gloucester Road

Wanchai, Hong Kong, China

 

 

 

 

US-DOCS\106256636.1

--------------------------------------------------------------------------------

 

EXHIBIT A

INVESTMENT REPRESENTATION STATEMENT

 

GRANTEE

 

:

 

ASCENTAGE PHARMA GROUP CORP LIMITED

 

 

 

 

 

COMPANY

 

:

 

UNITY BIOTECHNOLOGY, INC.

 

 

 

 

 

SECURITY

 

:

 

COMMON STOCK

 

 

 

 

 

AMOUNT

 

:

 

106,667 SHARES

 

 

 

 

 

DATE

 

:

 

[●]

 

In connection with the acquisition of the 106,667 shares of the Company’s Common
Stock, $0.0001 par value per share (the “Shares”), Ascentage Pharma Group Corp
Limited (“Ascentage”) as the undersigned, represent to the Company as follows:

1.The Company may rely on these representations.  Ascentage understands that the
Company’s sale of the Shares has not been registered under the Securities Act of
1933, as amended (the “Securities Act”), because the Company believes, relying
in part on these representations in this document, that an exemption from such
registration requirement is available for such sale.  Ascentage understands that
the availability of this exemption depends upon the representations Ascentage am
making to the Company in this document being true and correct.

A.Ascentage has conducted its own due diligence examination of the Company’s
business, financial condition, results of operations, and prospects and has
reviewed the Company’s filings with the United States Securities and Exchange
Commission (the “SEC”), in each case, to the extent it deems necessary and in a
manner sufficient to enable it to evaluate its purchase of the
Shares.  Ascentage understands that its investment in the Shares involves a high
degree of risk.  Ascentage has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Securities.  Ascentage further represents that it has
relied solely upon the aforementioned examination, review and evaluation and has
not relied on any representation or action made or taken by Seller or any of its
affiliates or any of its or their officers, directors or representatives in
connection with such Buyer’s decision to acquire the Securities, other than
those expressly set forth herein.  Ascentage understands and agrees that the
Company, its affiliates and its and their respective officers, directors and
representatives have not made any representation or warranty whatsoever with
respect to the business, condition (financial or otherwise), properties,
prospects, creditworthiness, status or affairs of the Company, or with respect
to the value of the Shares.

2.I am purchasing for investment.  Ascentage is purchasing the Shares solely for
investment purposes, and not for further distribution.  The entire legal and
beneficial ownership interest in the Shares is being acquired and shall be held
solely for Ascentage’s account.  Ascentage is not a party to, and do not
presently intend to enter into, any contract or other arrangement with any other
person or entity involving the resale, transfer, grant of participation with
respect to or other distribution of any of the Shares.  Its investment intent is
not limited to any present intention

 

US-DOCS\106256636.1

--------------------------------------------------------------------------------

 

to hold the Shares for the minimum capital gains period specified under any
applicable tax law, for a deferred sale, for a specified increase or decrease in
the market price of the Shares, or for any other fixed period in the future.

3.Ascentage can protect its own interests.  Ascentage can properly evaluate the
merits and risks of an investment in the Shares and can protect its own
interests in this regard, whether by reason of its own business and financial
expertise, the business and financial expertise of certain professional advisors
unaffiliated with the Company with whom Ascentage have consulted, or my
preexisting business or personal relationship with the Company or any of its
officers, directors or controlling persons.

4.Ascentage is informed about the Company.  Ascentage am sufficiently aware of
the Company’s business affairs and financial condition to reach an informed and
knowledgeable decision to acquire the Shares.  Ascentage has had opportunity to
discuss the plans, operations and financial condition of the Company with its
officers, directors or controlling persons, and have received all information
Ascentage deems appropriate for assessing the risk of an investment in the
Shares.

5.Ascentage is an “accredited investor.”  Ascentage is an Accredited Investor as
defined in Rule 501(a) under the Securities Act.  Ascentage understands and
acknowledges that the Company is offering and selling the Shares in reliance
upon an exemption from the registration requirements of the Securities Act and
that the Shares are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act.  Ascentage is not purchasing its portion of the Shares
with a view to, or for offer or sale in connection with, any distribution
thereof (within the meaning of the Securities Act) that would be in violation of
the securities laws of the United States or any state thereof.  Ascentage became
aware of the offering of Shares by the Company solely by direct contact between
itself and the Company or between itself and one or more agents acting on behalf
of the Company, with whom it had a pre-existing business
relationship.  Ascentage did not become aware of the offering or the Shares by
any other means, including by any form of general advertising or general
solicitation.

6.Ascentage recognizes the economic risk.  Ascentage realizes that the
acquisition of the Shares involves a high degree of risk, and that the Company’s
future prospects are uncertain.  Ascentage is able to hold the Shares
indefinitely if required, and is able to bear the loss of the entire investment
in the Shares.

7.Ascentage recognizes this is not a general solicitation.  Ascentage
understands that the acquisition of the Shares was not the result of any
“general solicitation or general advertising” within the meaning contemplated by
Rule 502(c) of Regulation D of the Securities Act.

 

US-DOCS\106256636.1

--------------------------------------------------------------------------------

 

8.Ascentage knows that the Shares are restricted securities.  Ascentage
understand that the Shares are “restricted securities” in that the Company’s
sale of the Shares has not been registered under the Securities Act in reliance
upon an exemption for non-public offerings.  In this regard, Ascentage also
understands and agrees that:

A.Ascentage must hold the Shares indefinitely, unless any subsequent proposed
resale is registered under the Securities Act, or unless an exemption from
registration is otherwise available (such as Rule 144);

B.the Company is under no obligation to register any subsequent proposed resale
of

C.the Shares; and the certificate evidencing the Shares will be imprinted with a
legend which prohibits the transfer of the Shares unless such transfer is
registered or such registration is not required in the opinion of counsel for
the Company.

9.Ascentage is familiar with Rule 144.  Ascentage is familiar with Rule 144
adopted under the Securities Act, which in some circumstances permits limited
public resales of “restricted securities” like the shares acquired from an
issuer in a non-public offering.  Ascentage understands that its ability to sell
the Shares under Rule 144 in the future is uncertain, and may depend upon, among
other things: (i) the availability of certain current public information about
the Company; (ii) the resale occurring more than a specified period after its
acquisition and full payment (within the meaning of Rule 144) for the Shares;
and (iii) if Ascentage is an affiliate of the Company (A) the sale being made in
an unsolicited “broker’s transaction”, transactions directly with a market maker
or riskless principal transactions, as those terms are defined under the
Securities Exchange Act of 1934, as amended, (B) the amount of shares being sold
during any three-month period not exceeding the specified limitations stated in
Rule 144, and (C) timely filing of a notice of proposed sale on Form 144, if
applicable.

10.Ascentage knows that Rule 144 may never be available.  Ascentage understands
that the requirements of Rule 144 may not be met, and that the Shares may not be
saleable under Rule 144, other than through the Company’s failure to comply with
the requirements of Rule 144.  Ascentage further understands that at the time
Ascentage wish to sell the Shares, there may be no public market for the
Company’s stock upon which to make such a sale, or the current public
information requirements of Rule 144 may not be satisfied other than through the
Company’s failure to satisfy such requirements, either of which may preclude it
from selling the Shares under Rule 144 even if the relevant holding period had
been satisfied.

11.Ascentage knows that Ascentage is subject to further restrictions on
resale.  Ascentage understands that in the event Rule 144 is not available to
it, absent an effective registration under the Securities Act, the Shares may
only be offered, sold or otherwise transferred (x) to the Company, (y) outside
the United States in accordance with Rule 904 of Regulation S or (z) pursuant to
an exemption from registration under the Securities Act,(which may or may not be
available), or each of the following: (i) its written notice to the Company
containing detailed information regarding the proposed sale, (ii) its providing
an opinion of its counsel to the effect that such sale will not require
registration, and (iii) the Company notifying Ascentage in writing that its
counsel concurs in such opinion.  Ascentage understands that although Rule 144
is not

 

US-DOCS\106256636.1

--------------------------------------------------------------------------------

 

exclusive, the Staff of the SEC has stated that persons proposing to sell
private placement securities other than in a registered offering or pursuant to
Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.

12.Non-U.S. Investor.  If Ascentage is not a United States person, Ascentage
hereby represents that Ascentage is satisfied as to the full observance of the
laws of its jurisdiction in connection with any invitation to receive the Shares
issuable pursuant to this Agreement, or any use of this Agreement, including the
legal requirements within its jurisdiction for the acquisition of the shares
pursuant to this Agreement, any foreign exchange restrictions applicable to such
receipt or transfer, (iii) any governmental or other consents that may need to
be obtained and (iv) the income tax and other tax consequences, if any, that may
be relevant to the acquisition, holding, redemption, sale or transfer of such
securities.  Ascentage’s subscription for, and its continued beneficial
ownership of the Shares will not violate any applicable securities or other laws
of its jurisdiction.

13.Principal Place of Business.  The address of its principal place of business
is set forth on the signature page below.

By signing below, the undersigned acknowledge their agreement with each of the
statements contained in this Investment Representation Statement as of the date
first set forth above, and their intent for the Company to rely on such
statements in issuing the Shares.

 

 

 

 

US-DOCS\106256636.1

--------------------------------------------------------------------------------

 

 

 

ASCENTAGE PHARMA GROUP CORP LIMITED

 

 

 

 

 

 

 

 

 

Address of Licensor’s Principal Place of Business:

 

 

 

 

 

Address:

 

 

 

 

 

11/F, AXA Centre 151 Gloucester Road

Wanchai, Hong Kong, China

 

 

 

 

 